[emersonleaseexecuted002.gif] [emersonleaseexecuted002.gif]





[emersonleaseexecuted004.gif] [emersonleaseexecuted004.gif]





[emersonleaseexecuted006.gif] [emersonleaseexecuted006.gif]





[emersonleaseexecuted008.gif] [emersonleaseexecuted008.gif]





[emersonleaseexecuted010.gif] [emersonleaseexecuted010.gif]





[emersonleaseexecuted012.gif] [emersonleaseexecuted012.gif]





[emersonleaseexecuted014.gif] [emersonleaseexecuted014.gif]





[emersonleaseexecuted016.gif] [emersonleaseexecuted016.gif]





[emersonleaseexecuted018.gif] [emersonleaseexecuted018.gif]





[emersonleaseexecuted020.gif] [emersonleaseexecuted020.gif]





[emersonleaseexecuted022.gif] [emersonleaseexecuted022.gif]





[emersonleaseexecuted024.gif] [emersonleaseexecuted024.gif]





[emersonleaseexecuted026.gif] [emersonleaseexecuted026.gif]





[emersonleaseexecuted028.gif] [emersonleaseexecuted028.gif]





[emersonleaseexecuted030.gif] [emersonleaseexecuted030.gif]





[emersonleaseexecuted032.gif] [emersonleaseexecuted032.gif]





[emersonleaseexecuted034.gif] [emersonleaseexecuted034.gif]





[emersonleaseexecuted036.gif] [emersonleaseexecuted036.gif]





[emersonleaseexecuted038.gif] [emersonleaseexecuted038.gif]



